Case 1:20-cv-20124-FAM Document 5 Entered on FLSD Docket 01/16/2020 Page 1 of 1



                                                    RETURN OF SERVICE

                                       UNITED STATES DISTRICT COURT
                                           Southern District of Florida
 Case Number: 20-CV-20124

 Plaintiff:
 VICTOR ARIZA
 vs.
 Defendant:
 SEB MATTRESS AND BED, CORP., a Florida for-profit corporation,

 For:
 Pelayo M. Duran, Esq.
 LAW OFFICE OF PELAYO DURAN, PA
 4640 N .W. 7th Street
 Miami, FL 33126

 Received by CIVIL PROCESS, LLC on the 13th day of January, 2020 at 4:00 pm to be served on Seb Mattress And
 Bed, Corp.,a Florida For-Profit Corporation, Registered Agent: Victor E. Jimenez, 250 East Palm Drive, Suite
 465, Florida City, FL 33034.

 I, Warren Zorzi, do hereby affirm that on the 14th day of January, 2020 at 10:00 am, I:

 SERVED the within named CORPORATION, by delivering a SUMMONS IN A CIVIL ACTION, COMPLAINT,
 COMPOSITE EXHIBIT A and PRESERVATION LETTER with the date and hour of service endorsed thereon by me
 to Jane Doe as Employee at 250 East Palm Drive, Suite 465, Florida City, FL 33034 in compliance with Florida
 Statutes

 Description of Person Served: Age: 50, Sex: F, Race/Skin Color: Hispanic, Height: 5'2", Weight: 140, Hair: Black,
 Glasses: Y

 I acknowledge that I am a Certified Process Server in the Circuit in which this defendant was served, and that I have
 no interest in the above action. Under penalty of perjury, I declare that I have read the foregoing Affidavit of Service
 and that the facts stated in it are true.




                                                                                  ... ,   ....                      .•   - -:)
                                                                                                                    ··--'~
                                                                                Warren Zorzi
                                                                                CPS No. 885

                                                                                CIVIL PROCESS, LLC
                                                                                7350 N. w. nth Street
                                                                                Medley, FL 33166
                                                                                (305) 375-9111

                                                                                Our Job Serial Number: CPP-2020000028
                                                                                Ref: Ariza v. SEB Mattress and Bed, Corp

                                Copvrloht © 1 Q92~?0?0 J)~1;:1baGg Sgrvicgs_ Inc. - sarooecc Sorvor'c TooJbox   vs on
